PER CURIAM
In this dissolution of marriage case, we modify the decree to provide that husband shall receive statutory interest on the $5,000 judgment lien awarded to him against the real property known as “The Acreage,” which was awarded to wife. As conceded by wife, we also reduce by $900 the $12,250 judgment awarded to wife against husband in paragraph 11 of the decree. In all other respects, we affirm.
Decree modified to provide for interest on husband’s $5,000 judgment lien against wife and to reduce wife’s judgment against husband from $12,250 to $11,350; affirmed in all other respects. No costs to either party.